Name: 96/467/EC: Commission Decision of 16 July 1996 establishing the ecological criteria for the award of the Community eco-label to copying paper (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  information technology and data processing;  communications;  European construction;  environmental policy;  wood industry
 Date Published: 1996-08-02

 Avis juridique important|31996D046796/467/EC: Commission Decision of 16 July 1996 establishing the ecological criteria for the award of the Community eco-label to copying paper (Text with EEA relevance) Official Journal L 192 , 02/08/1996 P. 0026 - 0028COMMISSION DECISION of 16 July 1996 establishing the ecological criteria for the award of the Community eco-label to copying paper (Text with EEA relevance) (96/467/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 880/92 of 23 March 1992 on a Community eco-label award scheme (1), and in particular the second subparagraph of Article 5 (1) thereof,Whereas the first subparagraph of Article 5 (1) of Regulation (EEC) No 880/92 provides that the conditions for the award of the Community eco-label shall be defined by product group;Whereas Article 10 (2) of Regulation (EEC) No 880/92 states that the environmental performance of a product shall be assessed by reference to the specific criteria for product groups;Whereas in accordance with Article 6 of Regulation (EEC) No 880/92, the Commission has consulted the principal interest groups within a consultation forum;Whereas the measures set out in this Decision are in accordance with the opinion of the committee set up under Article 7 of Regulation (EEC) No 880/92,HAS ADOPTED THIS DECISION:Article 1 The product group 'copying paper` (hereinafter referred to as 'the product group`) shall mean:'Sheets of paper in different formats made from uncoated fine paper originating from virgin and/or recycled fibres which are used for copying and which can be used for fax machines and office printers.`Article 2 The environmental performance of the product group shall be assessed by reference to the specific ecological criteria set out in the Annex.Article 3 The product group definition and the criteria for the product group shall be valid for a period of three years from the date on which this Decision takes effect.Article 4 For administrative purposes the code number assigned to this product group shall be '011`.Article 5 This Decision is addressed to the Member States.Done at Brussels, 16 July 1996.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ No L 99, 11. 4. 1992, p. 1.ANNEX FRAMEWORK In order to be awarded an eco-label, copying paper products shall comply with the criteria of this Annex, which are aimed at promoting:- reduction of discharges of certain toxic or otherwise polluting substances into waters,- reduction of environmental damage or risks related to use of energy (global warming, acidification, depletion of non-renewable resources) by reducing energy consumption,- commitment to the need to apply good management principles in order to safeguard forests.Recycling of paper is indirectly promoted, through the differential impact of the criteria on virgin and recycled paper production.The competent bodies shall take into account the implementation of good environmental management practices in recognized schemes (1) when assessing applications and monitoring compliance with the criteria in this Annex.CRITERIA 1. Reduce water pollution- the chemical oxygen demand (COD) in the discharges from the production of both pulp and pulp and paper shall not exceed 30 kg per Adt (2),- the amount of adsorbable organic halogens (AOX) in the discharges from the production of both pulp and pulp and paper shall not exceed 0,30 kg per Adt.Data on water consumption per Adt of pulp and paper in the various stages of the production process should be reported.2. Reduce sulphur emissions- the sulphur emissions into the air from the production of both pulp and pulp and paper shall not exceed 1,5 kg S per Adt.3. Save energy- total energy consumption for the whole pulp and paper production process shall not exceed 30 G joule per Adt of pulp and paper,- purchased energy shall not exceed 18 G joule per Adt of pulp and paper.4. Commitment to safeguard forestsA declaration, charter, code of conduct or statement reflecting the commitment, applicable to the operators in charge of managing the forests from which the fibres originate, meant to implement principles and measures aimed at ensuring sustainable forest management, shall be presented (3).In Europe, the principles and measures referred to above, shall correspond to those of the Helsinki Ministerial Conference on the Protection of Forests in Europe (Helsinki, June 1993).CONSUMER INFORMATION The product must bear the following information on the primary and secondary package:- 'product in compliance with the ecological criteria of the European eco-label award scheme`- 'contributes to reduction of water pollution, global warming and acidification, saving of energy and safeguarding of forests`.Technical Appendix Definitions and testing requirements Sustainable forest managementThe companies applying for an eco-label shall provide a document from the relevant body stating that the principles laid down by the Helsinki Ministerial Conference (4) are applied to the respective forests. Non-European manufacturers may provide an equivalent document according to other international or national agreements or programmes on sustainable forest management, such as Rio Agenda 21.For paper production for which part or all of the pulp is coming from non-integrated sources the applicants shall provide declarations from all respective pulp suppliers.Sulphur emissionsThe applicant shall provide a balance on the air emissions of sulphur. This balance must include all sulphur emissions which occur during the production of pulp and paper. Measurements must include recovery boilers, lime kilns, steam boilers and destructor furnaces for strong smelling gases, if available. Diffuse emissions must be accounted for.The emissions from the on-site production of electricity must not be accounted for.Energy consumptionThe applicant shall calculate all energy inputs during the production of pulp and paper. This shall include recovered energy from the processing which, for example, is gained by incinerating liquors and wastes as well as the energy used in the de-inking of waste papers for the production of recycled paper.DefinitionsTotal energy includes purchased energy plus any kind of other energy supplies such as waste, wood waste, saw dust, liquor, waste paper, paper broke.Purchased energy means net imported energy coming from outside the production process, e.g. gas, oil, coal, electric energy from the grid.Chemical oxygen demand (COD)Measurements may be taken either after treatment at the plant or after treatment by a public treatment plan.COD shall be measured on unfiltered and unsettled samples in accordance with ISO 6060 or equivalent standards, carried out by independent test institutes or accredited laboratories. The measurement must be representative for the respective campaign. At the date of application this measurement must have been taken within the previous 12-month period.Adsorbable organic halogens (AOX)Measurements may be taken either after treatment at the plant or after treatment by a public treatment plant.AOX shall be measured on unfiltered and unsettled samples in accordance with ISO 9562 or equivalent standards, carried out by independent test institutes or accredited laboratories. The measurement must be representative for the respective campaign. At the date of application this measurement must have been taken within the previous 12-month period.(1) Like Emas, ISO 14001 or equivalent European or national standards.(2) Air-dry tonne.(3) Not required in the case of 100 % recycled paper or if non-wood based fibres are used.(4) 'General guidelines for the sustainable management of forests in Europe`, resolution H 1, adopted by the Ministerial Conference on the Protection of Forest in Europe, Helsinki June 1993.